Citation Nr: 1730822	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to contaminated water at Camp LeJeune. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp LeJeune. 



REPRESENTATION

Veteran represented by:	Mr. Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in Cleveland, Ohio, which declined to reopen the previously denied claim for service connection for congenital aortic stenosis and denied the claim for service connection for diabetes mellitus.   The jurisdiction of the case has been transferred to the RO in Newark, New Jersey. 

In January 2012, the Veteran testified on these matters during a videoconference hearing held by a Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.  In December 2016, the Veteran was informed that the Veterans Law Judge who conducted the hearing had retired from the Board, and he was asked if he wanted another hearing.  The Veteran did not respond. 

In March 2012, the Board reopened the previously denied, and remanded the underlying claim as well as the claim for service connection for diabetes mellitus to the RO for additional development, to include review by the RO in Louisville, Kentucky in accordance with BVA Fast Letter 11-03 and to obtain a VA medical opinion regarding the Veteran's claimed heart disorder.  

In February 2017, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the nature and etiology of the Veteran's heart disorders.  In April 2017, the Board received the requested VHA medical opinion.  Copies of the opinion have been sent to the Veteran and his representative.  No response with any additional arguments has been received.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R.20.900 (c) (2016). 



FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune, North Carolina, from December 1968 to May 1969, and he is presumed to have been exposed to contaminated water during service.

2.  The Veteran does not currently have a heart murmur disability

3.  The Veteran's current heart condition, identified as coronary artery disease, status post myocardial infraction, was first diagnosed two decades after his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service to include exposure to contaminated drinking water at Camp Lejeune.

4.  The Veteran's diabetes mellitus first manifested more than three decades after this separation from service active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service exposure to contaminated drinking water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in January 2009 and that addressed the notice elements concerning his claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

The duty to assist has also been satisfied.  The RO obtained service treatment records as well as post-service medical records.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The Board notes that the Veteran has reported that he was denied enlistment into the United States Army because of finding of heart murmur during his enlistment examination.  A December 2012 response from the National Personnel Records Center (NPRC) shows that no Army service records were found for the Veteran.  The record contains a March 2013 memorandum to the claims folder that details the actions taken by the RO.  The Veteran was notified of VA's inability to obtain any Army service records.  He responded that he did not serve in the Army.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159 (c)(2) (2016).

In addition, the Veteran was afforded VA heart examinations in June 2013 and January 2016, and a supplemental VA medical opinion was obtained in March 2016.   In addition, the Board obtained an April 2017 VHA medical opinion.  In both VA examination reports, the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion that ruled out the diagnosis of aortic valve disease as well as addressed whether the Veteran's current heart disorder was related to his period of service.  The March 2016 VA examiner, a cardiologist, reviewed the claims folder, and also concluded that the diagnostic results ruled out diagnosis of aortic valve disease.  In the April 2017 VHA medical opinion report, the medical expert provided medical opinions on the nature of the Veteran's prior heart murmur as well as medical opinions on whether the Veteran's current diagnosed heart disorder was etiologically related to his period of service, to include exposure to contaminated drinking water at Camp Lejeune.  The April 2017 VHA medical examiner reviewed the entire claims folder in conjunction with the medical opinion report.  

A VA medical opinion was also obtained in March 2013 in conjunction with the Veteran's diabetes mellitus claim.  After a review of the claims folder, the VA examiner provided medical opinion on the nature of the current disorder and whether the Veteran's diabetes mellitus was etiologically related to his period of service, to include exposure to contaminated drinking water at Camp Lejeune.  The medical conclusion was supported by a rational statement. 

The Board finds that the findings from the VA examination reports and the medical conclusions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows substantial compliance with the March 2012 remand directives.  The records show that VA's attempts to locate any Army service records for the Veteran was unsuccessful and the Veteran was later notified.   The 2016 VA medical opinions and the 2017 VHA medical opinion are adequate, as it includes a well-reasoned medical opinion addressing the key questions at issue, and is based on a complete review of the Veteran's medical history.  No further action is required and the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arteriosclerosis and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Presumptive Service Connection for Camp LeJeune Service 

The Veteran seeks entitlement to service connection for a heart disorder and diabetes mellitus.  The Veteran asserts that his current disorders are the result of his exposure to contaminated water at Camp Lejeune during his period of service.   

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during the period from August 1, 1953 to December 31, 1987, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).

The record shows that the Veteran served on active duty in the United States Marine Corps from October 1968 to May 1969 and he was stationed at Camp Lejeune from December 1968 to May 1969 (five months).  VA concedes that he was exposed to contaminated water, as such exposure is conceded for any Veteran who served at Camp Lejeune for at least 30 days between January 1, 1957 and December 31, 1987.  38 C.F.R. §§  3.307, 3.309.  

None of the Veteran's current diagnosed disorders are identified among the conditions presumptively caused by exposure to contaminated water at Camp Lejeune.  However, the Veteran is entitled to benefits on a direct basis if there is sufficient evidence that the contaminated water at Camp Lejeune caused his heart disorder and diabetes mellitus.  See generally 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Heart Disorder 

The Veteran seeks entitlement to service connection for a heart disorder, to include coronary artery disease.  The Veteran believes that he has heart disease that is the result of his period of service, to include as due to exposure to contaminated water at Camp Lejeune.  In addition, the Veteran asserts that his military service, to include exposure to contaminated water at Camp Lejeune, permanently aggravated his pre-existing heart murmur and lead to the development of his current heart disorder. 

A review of the Veteran's service treatment records show that he received a normal heart evaluation at the time of his October 1, 1968 examination prior to enlistment in the Marine Corps, and he denied any current symptoms indicative of heart problems on the associated report of medical history.  However, an October 21, 1968 service treatment record shows that the Veteran presented with complaints of chest pain after 2.5 hours of physical training and he provided a history of heart murmur.  His heart was evaluated as within normal limits on clinical evaluation.  Service treatment records starting in January 1969 continue to show complaints of chest pain and the Veteran reported a history of heart murmur.  He reported that he had been rejected from enlistment into the Army in 1966 because of his heart murmur.  

A March 1969 service hospital discharge report shows that the Veteran was diagnosed with congenital aortic stenosis.  The Veteran complained of precordial pain on exertion.  The Veteran reported that he has had a heart murmur since childhood, but he did not suffer any physical problems.  At age 13, he reported he had been treated for acute rheumatic fever, and since that time, he occasional experienced precordial chest pain.  He also reported that he had been disqualified from enlistment in the Army in 1966 based on findings of a heart murmur, but he was accepted into the Marine Corps in October 1968.  On clinical evaluation of the Veteran's heart, there was evidence of grade III/VI mid-systolic ejection heart murmur.  The heart sound of the aortic component was considered normal.  The electrocardiogram showed increased precordial voltage with R-wave in V5 measuring 31 millivolts and the S-wave in VI measured 6 millivolts.  The exercise electrocardiogram test was negative.  It was felt that the Veteran's complaints of chest pain were likely due to a diagnosis of left ventricular outflow obstruction either due to rheumatoid aortic valvulitis or congenital valve stenosis or savalvular membrane.

A May 1969 Medical Review Board found that the Veteran was medically disqualified from service due to congenital aortic stenosis which existed prior to service and was not aggravated by service.  

A July 1969 VA heart examination report shows that the Veteran had a grade II/VI systolic heart murmur.  Chest x-ray showed his heart was within normal limits.  In a September 1970 addendum medical statement, the VA examiner provided a diagnosis of congenital aortic stenosis. 
      
Subsequent post-service treatment records show the Veteran suffered from his first myocardial infraction in 1995, and he was diagnosed with coronary artery disease.  He had pacemaker implantation in 1995, and he later had defibrillation implantation in 2008.  The record also contains a March 2012 private Transesophageal Echocardiography (TEE) report and December 2015 private Echocardiography (ECHO) report which both show findings of a normal aortic valve.  A December 2015 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician shows that he has current diagnoses of coronary artery disease, history of myocardial infraction, cardiomyopathy, implanted pacemaker and automated implantable cardioverter defibrillator (AICD). 

The record also contains VA medical reports.  A June 2013 VA examination report shows a diagnosis of coronary artery disease, status post myocardial infarction and defibrillator placement.  Clinical evaluation showed that the Veteran had normal heart sounds and rhythm.  It was noted that a review of the service treatment records showed that the Veteran had a functional heart murmur (not related to any pathology).  The VA examiner concluded that a heart murmur is not a disease by itself and it does not lead to any heart problems.  The VA examiner further noted that the Veteran had several risk factors for coronary artery disease, to include smoking, hyperlipidemia, genetics, diabetes and hypertension.  The VA examiner concluded that based on a review of the medical evidence, it was clear that the Veteran's current heart condition was not related to his heart murmur or military service.

In a January 2016 VA examination report, the VA examiner confirmed that the Veteran had a history of coronary artery disease with multiple myocardial infarctions  and he required pacemaker and AICD placements.  Clinical evaluation revealed that the Veteran had normal heart sounds and rhythm.  The VA examiner noted that the Veteran also had prolonged history of hypertension, hyperlipidemia, and diabetes as well as long history of smoking.  The VA examiner further noted that a review of the recent private echocardiogram showed that the Veteran's aortic valve was normal and he did not have aortic stenosis or any valvular condition. 

A March 2016 VA medical opinion report was prepared by a VA cardiologist.  The VA cardiologist concluded that the diagnostic evidence ruled out his previous diagnosis of congenital aortic stenosis as the Veteran has not had a history of valve surgery.

Lastly, the record contains the April 2017 VHA medical opinion in response to the Board's request.  Based on a review of the claims folder, the VHA medical expert concluded the Veteran's heart murmur present in the 1960's and 1970's was not due to a congenital defect or disease as there was no evidence of congenital valve disease on the 2012 transesophageal echocardiography.  The VHA medical expert also found that there was no clear and unmistakable evidence that the Veteran did or did not have a heart murmur that existed prior to his active service.  The VHA medical expert further stated that a review of the medical literature does not support a finding that contaminants in the water at Camp LeJeune cause heart valve disease or heart murmurs.  

With respect to the Veteran's current heart disability, the VHA medical expert noted that the diagnostic evidence of mitral valve regurgitation was likely the result of the underlying coronary artery disease and cardiomyopathy.  The VHA medical expert acknowledged that the cause of the Veteran's chest pains during his period of service is unknown.  However, since the Veteran's myocardial infarctions occurred 27 years after his initial report of chest pain, the VHA medical expert concluded the two conditions were likely unrelated based on the natural progression of atherosclerotic coronary artery disease.  Moreover, the VHA medical expert concluded that it was very unlikely that the Veteran's current heart disorders were related to the contaminants in the water at Camp LeJeune.  It was noted that the current evidence does not support any association between the Veteran's current heart disability and exposure to the contaminated water at Camp LeJeune. 

As a preliminary matter, the Board acknowledges that the evidence in the file suggests that the Veteran had a heart murmur or congenital aortic disease prior to his entrance into service.  Regardless, a heart murmur or any other disability of heart was not noted on entrance examinations for service.  As such, the Veteran was presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Moreover, each of the VA examiners concluded that the Veteran does not have history, or current diagnosis, of congenital aortic disease.  

While the Veteran has consistently reported that he had a heart murmur prior to his enlistment into Marine Corps, the VHA medical examiner concluded that there was no clear and unmistakable evidence of a pre-existing heart murmur.  Therefore, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board recognizes that upon examinations in 1969, the Veteran was assessed with a Grade II/VI or III/VI systolic ejection murmur.  However, the Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  See, e.g. 38 C.F.R. § 4.104, Diagnostic Code 7015, Note (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  Moreover, the Board notes that there is no competent evidence of record showing that the Veteran has had a heart murmur disability at any time during the appeal period.  Both the June 2013 and January 2016 VA examination reports show that the Veteran had normal heart sounds and rhythm on clinical evaluation, and the recent private echocardiogram reports do not show evidence of a current heart murmur.  See Brammer v. Derwinski, 3 Vet. App. 22 (1992).  Therefore, the Board finds that the Veteran cannot be awarded compensation for a heart murmur disability.

Nevertheless, the Veteran does have a current diagnosis of coronary artery disease, status post myocardial infraction and pacemaker and AICD implants, as well as cardiomyopathy.  Thus, the first element of service connection is met.  Additionally, the Veteran reported, and his service treatment records support, that he was seen in service for a potential heart condition, and his exposure to contaminated water at Camp LeJeune is presumed.  Therefore, the second element of service connection is also met.

The Veteran has not asserted that he developed coronary artery disease within one year of service, nor does the evidence of record suggest that.  Indeed, as noted above, the Veteran's coronary artery disease was diagnosed in 1995 - approximately 27 years after his active duty service.  Thus, service connection for coronary artery disease (as a form of arteriosclerosis) may not be presumed under 38 C.F.R. §§ 3.307 and 3.309(a). 

The remaining question is whether there is a nexus between the Veteran's current diagnosis of coronary artery disease and his active duty service.  As noted above, the 2013 VA examiner and the 2017 VHA medical expert concluded that it was less likely than not that the Veteran's current heart condition was related to his in-service complaints of chest pain or result of his exposure to contaminated water at Camp LeJeune.  Specifically, the 2013 VA examiner found that the Veteran had several risk factors for coronary artery disease, to include smoking, hyperlipidemia, genetics, diabetes and hypertension, which was more likely the cause of his current heart disorder.  In addition, the VHA medical expert found that the Veteran's current heart disability was result of the natural progression of atherosclerotic coronary artery disease as oppose a result of any in-service complaints or injury. The VHA medical expert specifically concluded that it was very unlikely that the Veteran's current heart disorders were due to the contaminants in the water at Camp LeJeune.  Both VA medical opinions were based on a review of the Veteran's claims file and considered the Veteran's in-service complaints and post-service assertions.  The examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Therefore, the Board finds these medical opinions to be highly probative. 

Notably, no contrary medical opinion evidence in support of the claim has been presented or identified. 

To the extent that the Veteran, himself, asserts that his heart condition was incurred in or caused by his active duty service, there is no indication that the Veteran is competent to diagnose a disorder of the heart or link his heart disability to service.  See Janreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to attest to experiencing chest pain since service, the medical evidence of record, to include the Veteran's separation examination noted no disability of the heart upon examination, and the opinions of the VA examiners (who considered the Veteran's lay assertions in providing a professional medical opinion) are deemed to be more probative and more credible than the lay evidence to the contrary. Moreover, the Veteran denied having any history of heart problems other than having heart murmur.  As such, a link by a showing of continuity of symptoms for chronic disease is also not established under 38 C.F.R. § 3.303 (b). 

Therefore, in light of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition. The benefit of the doubt rule is therefore not for application, and entitlement to service connection is accordingly denied.

Diabetes Mellitus 

The Veteran contends that his diagnosed diabetes mellitus is the result of military service.  Specifically, the Veteran asserts that the current diabetes mellitus is due to exposure to contaminated water while serving and living on base at Camp Lejeune in North Carolina.

A March 1969 service hospitalization summary report shows that the Veteran had normal urinalysis.  Additionally, a July 1969 VA examination conducted shortly after his separation from service shows his endocrine system to be clinically normal and a urinalysis was negative for albumin and sugar.  

Private treatment records reflect that the Veteran was noted to have elevated glucose in June 2000, but he was first diagnosed with diabetes mellitus based on elevated glucose levels in May 2003.  He has required both insulin and oral medication for treatment since then.   

The Veteran was afforded a VA genitourinary examination in December 2010.  In the examination report, the VA examiner noted that the Veteran reported that he was first diagnosed with diabetes mellitus in 2000 while being hospitalized for a heart problem.  The Veteran further reported he first began experiencing symptoms of intense thirst in 1972 after service, when he began drinking large amounts of beer.  He stated that his thirst began when he worked as a brick-layer in 1972.  The VA examiner stated that the Veteran's reports suggested a longstanding history of diabetes mellitus, possibly as early as 1972.  However, the VA examiner noted that the Veteran's claims folder was not available for review in conjunction with the report. 

In March 2013, a VA medical opinion was obtained in conjunction with the Veteran's claim.  The VA examiner noted a review of the claims folder confirmed a diagnosis of diabetes mellitus.  The VA examiner concluded that based on a review of the medical literature, it was less likely than not that the Veteran's diabetes mellitus was result of his service, to include exposure to the contaminated water at Camp LeJeune.  The VA examiner stated, in summary, a review of the existing medical literature did not show evidence in epidemiologic, toxicological, animal, or human studies of a causal relationship between solvent exposures those chemicals found in the contaminated water at Camp LeJeune and diabetes mellitus.  The VA examiner concluded that there was no plausible medical connection between the Veteran's diabetes mellitus and exposure to contaminated water at Camp LeJeune.  Rather, the VA examiner noted that the Veteran had several risk factors for the development of diabetes mellitus, such as family history and obesity which increased his risk of diabetes significantly. 

A review of the medical evidence of record shows the Veteran is currently diagnosed with type II diabetes mellitus.  The Board again notes the Veteran was stationed at Camp Lejeune from December 1968 to May 1969, and is presumed to have been exposed to contaminated water during such service.  See 38 C.F.R. §§ 3.307, 3.309; see also Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As such, elements of service disability and in-service injury to support an award of service connection have been shown. 

The Board finds that the weight of the evidence is against finding that symptoms of diabetes mellitus were "chronic" in service.  Service treatment records do not reflect any history or treatment for symptoms of diabetes mellitus during service, and there was no evidence of diabetes mellitus within the first year of his separation from service.  The Veteran was not diagnosed with diabetes mellitus until 2003 based on elevated blood glucose levels.  As such, the Board finds that service connection for diabetes mellitus as a chronic disease may not be presumed under 38 C.F.R. §§ 3.307 and 3.309(a). 

Next, the Board finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus have not been continuous since his service separation.  As stated above, the Veteran's endocrine system was found to be clinically normal and a urinalysis was negative for albumin and sugar two months after his service separation.  The first evidence of elevated glucose levels is not shown until June 2000. 

The Board acknowledges that the Veteran informed the December 2010 VA examiner that he first experience increased thirst in 1972, which was felt to suggest he had a longstanding history of diabetes mellitus as early as 1972.  However, the Veteran's reported onset of symptoms comes more than one year after his separation from service in May 1969.  He has not asserted that symptoms of diabetes mellitus manifested in the first year after service separation.  In addition, the Veteran reported that he was first diagnosed with diabetes mellitus in 2000, which comes three decades after service separation.  For these reasons, the Board finds that symptoms of diabetes mellitus were not continuous after service separation.  As such, a link by a showing of continuity of symptoms for chronic disease is also not established under 38 C.F.R. § 3.303 (b).

On the question of direct nexus between the current diabetes mellitus and military service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed diabetes mellitus is causally related to service.  As discussed above, service treatment records do not reflect any symptoms or treatment for diabetes mellitus during service.  Further, private medical records show the Veteran did not begin receiving treatment for diabetes mellitus until May 2003, after he was diagnosed with diabetes mellitus based on elevated blood sugar level.  Moreover, the March 2013 VA examiner concluded that the Veteran's diabetes mellitus was not due to his period of service, to include exposure to contaminated water at Camp LeJeune.  Rather, the VA examiner noted that the Veteran had risk factors, to include family history and obesity that significantly increased his risk of development of diabetes mellitus. 

The only evidence that has been submitted in support of the Veteran's claim is his assertion that his diabetes mellitus is the result of exposure to contaminated water at Camp Lejeune.  There is no indication that the Veteran is competent to link his diabetes mellitus to service.  See Janreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the 2013 VA examiner provided a lengthy rational statement in support of the conclusion that a review of the medical literature did not support a medical link between exposure to solvents in the contaminated water at Camp LeJeune and diabetes mellitus.  The VA examiner's medical opinion is deemed to be more probative and more credible than the lay evidence to the contrary.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current diabetes mellitus and active duty service.  For these reasons, the Board finds that the preponderance of the lay and medical evidence of record is against the Veteran's claim of service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for diabetes mellitus is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


